             Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

HECTOR LEE REYES, SID #973195,                    §
                                                  §
                         Plaintiff,               §
                                                  §
                                                  §           SA-20-CV-01258-XR
v.                                                §
                                                  §
JAVIER SALAZR, Bexar County                       §
Sheriff,                                          §
,                                                 §
                                                  §
                         Defendant.               §

                                      ORDER OF DISMISSAL

          Before the Court is Plaintiff Daniel Hector Lee Reyes’s (“Reyes”) Complaint filed pursuant

to 42 U.S.C. § 1983 (ECF No. 1). Reyes is proceeding pro se, and the Court granted his Application

to Proceed In Forma Pauperis (“IFP”). (ECF Nos. 2, 4). Upon consideration, to the extent he seeks

monetary damages and injunctive relief in the form of expungement, the Court orders Reyes’s

section     1983   Complaint     DISMISSED       WITH      PREJUDICE        pursuant   to   sections

1915(e)(2)(B)(i)–(ii) and 1915A(b)(1) of Title 28 of the United States Code because he fails to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B), 1915A(b). To the

extent Reyes seeks release from confinement, the Court orders his section 1983 Complaint

DISMISSED WITHOUT PREJUDICE to the filing of a habeas corpus action after he has

exhausted his available state–court remedies. See 28 U.S.C. § 2241.

                                           BACKGROUND

          According to Bexar County criminal court records, Reyes has been indicted for the offense

of aggravated sexual assault of a child. https://search.bexar.org/Case/CaseSummary?r=bf1058e7-

fa06-4e9b-ab76-33c8e4436a5f&st=s&s=973195&cs=&ct=&= (last visited Oct. 28, 2020). He is
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 2 of 9




currently confined in the Bexar County Adult Detention Center (“BCADC”) awaiting trial, which

is scheduled for December 2020. Id. While incarcerated, Reyes filed this section 1983 action

against Bexar County Sheriff Javier Salazar (“the Sheriff”). (ECF No. 1). Reyes contends he was

unlawfully arrested and is being unlawfully detained. (Id.). He further contends the indictment

rendered against him is invalid. (Id.). He also raises claims regarding his conditions of

confinement, complaining of “uncooked, rotten food” and improper treatment by deputies at the

BCADC. (Id.). Based on these contentions, Reyes suggests his constitutional rights have been

violated. (Id.). As relief for the alleged constitutional violations, Reyes seeks monetary damages,

expungement of his arrest record, and release from confinement. (Id.).

                                          APPLICABLE LAW

       Under section 1915A(b)(1) of Title 28 of the United States Code (“Code”), this Court is

required to screen any civil complaint in which a prisoner seeks relief against a government entity,

officer, or employee and dismiss the complaint if the court determines it is frivolous, malicious,

or fails to state a claim on which relief may be granted. 28 U.S.C. § 1915A(b)(1); see also

28 U.S.C. § 1915(e)(2)(B)(i)–(ii) (directing court to dismiss case filed IFP if it is determined that

action is (i) frivolous or malicious, or (ii) fails to state claim on which relief may be granted). Such

a dismissal may occur at any time, before or after service of process and before or after a defendant

files an answer. Shanklin v. Fernald, 539 F. Supp.2d 878, 882 (W.D. Tex. 2008) (citing Green v.

McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986)).

       An action is frivolous where there is no arguable legal or factual basis for the claim.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is

based on an indisputably meritless legal theory, such as if the complaint alleges a violation of a

                                                   2
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 3 of 9




legal interest which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)

(internal quotation and citation omitted). A complaint is factually frivolous when “the facts alleged

are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint relies is

‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8 n.5 (5th Cir. 1994) (quoting Neitzke,

490 U.S. at 327–28).

       In evaluating whether a complaint states a claim under sections 1915A(b)(1) and

1915(e)(2)(B), this Court applies the same standards governing dismissals pursuant to Rule

12(b)(6). See DeMoss v. Crain, 636 F.3d 145, 152 (5th Cir. 2011); see also FED. R. CIV. P. 12(b)(6).

To avoid dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 570 (2007));

see FED. R. CIV. P. 12(b)(6). These factual allegations need not be detailed but “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A conclusory

complaint—one that fails to state material facts or merely recites the elements of a cause of

action—may be dismissed for failure to state a claim. See id. at 555–56.

       When reviewing a pro se plaintiff’s complaint, the court must construe plaintiff’s

allegations as liberally, holding the pro se plaintiff to less stringent pleading standards than those

applicable to lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429

U.S. 97,106 (1976)); see Haines v. Kerner, 404 U.S. 519 , 520–21(1972). However, a plaintiff’s

pro se status does not offer him “an impenetrable shield, for one acting pro se has no license to

harass others, clog the judicial machinery with meritless litigation and abuse already overloaded

court dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

                                                  3
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 4 of 9




Nevertheless, district courts possess broad discretion when determining whether an IFP proceeding

is frivolous. Wesson v. Oglesby, 910 F.2d 278, 281 (5th Cir. 1990). Such broad discretion is

necessary because the Federal Rules of Civil Procedure are inadequate to protect the courts and

defendants from frivolous litigation from indigent prisoners. Green, 788 F.2d at 1119 (quoting

Jones v. Bales, 58 F.R.D. 453, 463 (N.D. Ga. 1972), aff’d by adopting district court’s reasoning,

480 F.2d 805 (5th Cir. 1973)).

                                           APPLICATION

   A. Personal Involvement/Custom or Policy—The Sheriff, Individual Capacity

       To state a section 1983 claim against a defendant like the Sheriff in his individual capacity,

a plaintiff must allege the defendant was personally involved in the actions complained of or is

responsible for the policy or custom giving rise to the alleged constitutional deprivation.

See Alderson v. Concordia Parish Corr. Facility, 848 F.3d 415, 420 (5th Cir. 2017) (holding that

under section 1983, officials are not vicariously liable for conduct of those under their supervision,

they are accountable for their own acts and for implementing unconstitutional policies that result

in constitutional deprivations); Jones v. Lowndes Cnty., Miss., 678 F.3d 344, 349 (5th Cir. 2012)

(“A Section 1983 claimant must ‘establish that the defendant was either personally involved in the

deprivation or that his wrongful actions were causally connected to the deprivation.’”).

       Reyes does not allege the Sheriff was personally involved in any of the acts or omissions

he contends resulted in a violation of his constitutional rights or that the Sheriff is responsible for

a policy or custom that gave rise to any of the alleged constitutional deprivations. (ECF No. 1). In

the absence of an allegation that the Sheriff was personally involved in the alleged constitutional

violations or responsible for a policy or custom that gave rise to such constitutional deprivations,

                                                  4
              Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 5 of 9




Reyes has failed to state a claim upon which relief may be granted, subjecting his Complaint to

dismissal with prejudice. See 28 U.S.C. §§ 1915(e)(2)(B)(i)–(ii), 1915A(b)(1).

   B. Policy, Practice, or Custom—The Sheriff, Official Capacity

       It is unclear whether Reyes sued the Sheriff in his individual capacity, official capacity, or

both. (ECF No. 1). However, claims lodged against a public official like the Sheriff in his official

capacity are claims against the governmental entity the official represents—here, Bexar County.

See Hafer v. Melo, 502 U.S. 21, 27 (1991); Brooks v. George Cnty., Miss., 84 F.3d 157, 165 (5th

Cir. 1996).

       To establish liability on the part of a county or municipality, a plaintiff must demonstrate

the existence of some official policy, practice, or custom of the county or municipality that caused

the alleged constitutional deprivations. Bd. of Cnty. Comm’rs Bryan Cnty., Okla., 520 U.S. 397,

403–04 (1997); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978). Reyes fails to allege

the existence of an official policy, practice, or custom by Bexar County relating to his alleged

constitutional deprivations. (ECF No. 1). He has, therefore, failed to a claim upon which relief

may be granted against Bexar County, if that is what he intended. See 28 U.S.C.

§§ 1915(e)(2)(B)(i)–(ii), 1915A(b)(1).

   C. Request for Injunctive Relief⸺Expungement of Arrest Record

       In his Complaint, Reyes seeks to have his arrest record expunged as relief for his alleged

constitutional violations. (ECF No. 1). Expungement is not a type of relief available under section

1983 because the right to expunge state records is not a federal constitutional right. Ellis v. City of

Dallas, No. 3:17-CV-3199-D-BH, 2018 WL 5303299, at *2 n.3 (N.D. Tex. Sept. 21, 2018), report

and recommendation adopted, 2018 WL 5299575 (N.D. Tex. Oct. 25, 2019); see Orellana v. Kyle,

                                                  5
            Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 6 of 9




65 F.3d 29, 31 (5th Cir. 1995) (holding that civil rights relief cannot be had absent allegation by

plaintiff he has been deprived of some right secured by the Constitution or federal law). Moreover,

even if expungement were otherwise available, this Court may not order expungement of public

records absent some “special circumstance.” Cavett v. Ellis, 578 F.2d 567, 568 (5th Cir. 1978).

Reyes has alleged no special circumstance that would warrant an expungement of his arrest record.

(ECF No. 1).

   D. Release From Confinement

         In addition to monetary damages, Reyes seeks release from custody as relief for the alleged

constitutional violations. However, such relief is not available for a section 1983 claim.

         As a pretrial detainee, Reyes can obtain the requested relief only by way of a writ of habeas

corpus after exhaustion of his available state remedies. See 28 U.S.C. § 2241; Montano v. Texas,

867 F.3d 540, 542 (5th Cir. 2017), cert. denied, 140 S. Ct. 104 (2019). Although the text of section

2241 does not require exhaustion, federal courts have long held that a section 2241 petitioner must

exhaust state court remedies before a federal court will entertain a challenge to state detention. Id.

Under the exhaustion doctrine, state prisoners must exhaust all state remedies prior to seeking

federal habeas corpus relief in order to give the State an opportunity to pass upon and correct any

alleged violations of prisoners’ federal rights. Ries v. Quarterman, 522 F.3d 517, 523 (5th Cir.

2008).

         In Texas, to exhaust state remedies, a prisoner is required to present the substance of his

claims to the Texas Court of Criminal Appeals by petition for discretionary review or application

for writ of habeas corpus. See Tigner v. Cockrell, 264 F.3d 521, 526 (5th Cir. 2001). A petitioner

is excused from the exhaustion requirement only if he can show exceptional circumstances of

                                                   6
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 7 of 9




peculiar urgency. Deters v. Collins, 985 F.2d 789, 795 (5th Cir. 1993). A federal district court may

take notice sua sponte of the lack of exhaustion. Shute v. Texas, 117 F.3d 233, 237 (5th Cir. 1997).

       In the first instance, this Court declines to construe the matter as an application for habeas

corpus relief pursuant to section 2241 because Reyes has neither alleged nor shown that he has

exhausted his state-court remedies nor has he shown exceptional circumstances of peculiar

urgency. See Montano, 867 F.3d at 542; Deters, 985 F.2d at 795. Moreover, even if the Court

construed this action as an application for habeas corpus relief, the Court would refrain from

considering Reyes’s request for release⸺a form of injunctive relief⸺based on the Younger

abstention doctrine.

       Pursuant to the Younger abstention doctrine, federal courts must refrain from considering

requests for injunctive relief when they are based on constitutional challenges to state criminal

proceedings pending at the time federal action is instituted. Thomas v. State, 294 F.Supp.3d 576,

593 (N.D. Tex. 2018) (citing Tex. Ass’n of Bus. v. Earle, 388 F.3d 515, 518 (5th Cir. 2004);

Wightman–Cervantes v. Tex., No. 3:03-CV-3025-D, 2004 WL 2512208, at *2 (N.D. Tex. Nov. 5,

2004)); see Younger v. Harris, 401 U.S. 37, 41 (1971). The Younger doctrine applies here because:

(1) Reyes’s section 1983 claims involve ongoing state judicial proceedings that were pending when

he filed his section 1983 action; (2) the criminal proceedings implicate an important state interest

because the state has strong interest in enforcing its criminal laws; and (3) Reyes can raise his

“false indictment” claims in the state court proceedings. See Thomas, 294 F. Supp.3d at 594.

                                      NO RIGHT TO AMEND

       Generally, before dismissal of a section 1983 complaint, a pro se litigant should be afforded

an opportunity to amend in an attempt to cure any deficiencies. Neitzke, 490 U.S. at 329;

                                                 7
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 8 of 9




Brewster v. Dretke, 587 F.3d 764, 767–68 (5th Cir. 2009), cert. denied, 560 U.S. 944 (2010).

Leave to amend is not required, however, if the pro se has already pleaded his “best case.”

Brewster, 587 F.3d at 768. The Court finds, based upon review of the Complaint and applicable

law, that any attempt by Reyes to amend would be fruitless⸺he has pleaded is best case under the

facts. Accordingly, the Court need not provide him with an opportunity to amend prior to dismissal.

                                            CONCLUSION

        Based on the foregoing, this Court finds Reyes’s Complaint must be dismissed. Regarding

his claims against the Sheriff in his individual capacity, Reyes failed to allege the Sheriff’s personal

involvement or responsibility for a policy or custom relating to the alleged constitutional

violations. As to any claims against the Sheriff in his official capacity, Reyes failed to allege a

policy, practice, or custom by Bexar County that resulted in the alleged constitutional violations.

Finally, Reyes cannot obtain expungement of his arrest record or release from confinement in this

section 1983 action.

        IT IS THEREFORE ORDERED that to the extent he seeks monetary damages and

injunctive relief in the form of expungement, Reyes’s section 1983 Complaint (ECF No. 1) against

Defendant Javier Salazar, Bexar County Sheriff, is DISMISSED WITH PREJUDICE pursuant

to sections 1915(e)(2)(B)(i)–(ii) and 1915A(b) of Title 28 of the United States Code because Reyes

failed to state a claim upon which relief may be granted.




                                                   8
           Case 5:20-cv-01258-XR Document 5 Filed 10/30/20 Page 9 of 9




       IT IS FINALLY ORDERED that to the extent he seeks habeas corpus relief, Reyes’s

section 1983 Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE to the filing of

a habeas corpus action after he has exhausted his available state–court remedies.

       It is so ORDERED.

       SIGNED this October 30, 2020




                                           _________________________________
                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




                                                9
